DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on (Date) has been acknowledged. 

Amendment Summary
Claims 16 is amended. 
Claims 19 is  canceled herein

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 16-30 have been considered but they are not persuasive

1)
Applicant respectfully disagrees that Velusamy is comparable to Applicant's claimed system as described in claim 19, now incorporated in independent claim 16. 


Examiner respectfully disagrees as  claim 19 is written in broad way and does not reflect the description in specification in page 10, line 26 - page 11, line 2.  Request of the part of the user for assistance is the same as the user trying to track its container item lost in an airport. And that the system as described in the claim reflect the description in the reference in (See [0044]; [0048]; [0057]; [0062]). If the applicant wants to be more specific, he will have the add more limitation in the claim as described in the specifications. 


Therefore the request to withdraw the rejection has been denied.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velusamy (US 2011/0148625 A1).

Regarding Claims 16, 30
Velusamy discloses a system (See Fig.1; [0014]; system capable of providing
item tracking and notification) of advanced interaction with transportable containers (See [0014]; transportation of variety of items) , such as suitcases (See [0015]; suitcases), trolleys, trunks, backpacks, or crates, 

the system comprising:

- a plurality of transportable containers (See [0015]; these items can include personal effects (e.g., wallet, purse, umbrella, cellular phone, personal digital assistant
(PDA), watch, suitcase, etc.), household appliances or electronics (e.g., television, laptop, desktop computer, etc.), or other personal possessions (e.g., bicycle, golf bag, sports equipment, etc.).), each one of said containers being
equipped with a respective transponder (See [0015]; attached transponders) which carries at least one corresponding identification code (See [0015]; comprises code identifications), each one of said transponders allowing polling by means of a
contactless information transmission technology, such as RFID, NFC, or similar
technologies (See [0015]; the term "tag" or bearer tag refers to a chip, smart card, transponder, contactless card, near field communication (NFC) tag, radio frequency identification (RFID) tag, a wireless communication- enabled device ( e.g., BLUETOOTH™ device, WiFI device, etc.), a global positioning system (GPS) transceiver, etc.), for communication at least of the corresponding said identification code (See [0015]; polling code);

- a remote processing unit (See Fig.1(123)), suitable for the management (See [0018]; an item tracking system 123 can interface with anyone of the tracking modules 10la-10lc to store data about the tracked items within an item tracking database) of a central data bank (See Fig.1(25)), which contains information related to said transportable containers and to their association with the corresponding said identification codes (See [0015];[0018]; [0036]; [0039]; database stored data about tracking items); and

- a software application (See Fig.1(101b); [0061]; tracking module on mobile device) adapted to be run on a mobile device (Fig.1(09)), 
             said application (Fig.1(101b); Fig.2(200)) comprising at least one polling module for polling  (See [0046]; [0050]; [0061]; the tracking module initiates reading of tags) said transponders (Fig.1(113x)), which is configured at least to acquire the respective said identification code (See [0051]; acquired identification), and at least one transceiver module (See Fig.1(109); mobile device merely comprises a transceiver), configured to establish a communication (See [0036-0037]; communicate with databank to install instructions and item information) with said data bank (Fig.1(125)) and/or said unit (Fig.1(111x)), at least for the exchange of information related to said container (See [0036]; [0059]; stored information pertaining to tracking items) that corresponds to the identification code acquired by said polling module (See [0059]; item information is stored in database),
said application (Fig.1(101b); Fig.2(200)) comprising 
a request module (See [0044]; function to track item), which cooperates with said transceiver module (See Fig.1(109); [0044]; request is performed through transceiver) and is configured to send to said data bank (Fig.1(125)) and/or to said unit  (Fig.1(111x)) requests on the part of a user for assistance (See [0044]; [0048]; [0057]; [0062];  request or check for item locations, notices item out of range and instruct directions to last known locations)  and/or spare parts (See [0041-0042]; [0050-0051]; information about item to be tracked is stored and can be retrieved with polling module)

(The term “or” separating limitations or clause required to at least examining one the of the limitations separated by the term “or”) 



Regarding Claim 17,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                 wherein said software application (See Fig.2(200); [0026]; Tracking Module) comprises 
(See [0018]; tracking module comprise interface for user to characterize container) configured for entry of data related to a user and an association between a specific said container (See [0018]; data entry of container related to user), identified by the corresponding said identification code required by said polling module (See [0015]; [0018]; tags identification for containers), and a respective registered user (See [0018]; [0029-0030]; identification of container related to user).


Regarding Claim 18,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
             wherein said information contained in said central data bank (See [0036-0037]) relates to a respective said container and/or to a model of said containers and/or to a range of said containers (See [0036]; description of Items), and 
are chosen among technical specifications, bills of materials, materials, traceability, results of tests conducted, certifications, manuals, operating and/or maintenance instructions, and warranty terms (See [0036]; identifier of items and tracking of the items info).


Regarding Claim  20,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
            wherein said software application comprises 
an image acquisition module configured for connection to a camera included
in the mobile device (See [0057-0058]; a mobile device can merely carries a camera) and for the acquisition of photographs related to the respective said container and/or to its contents (See [0057-0058]; a mobile can merely create picture of an item).

Regarding Claim 21,
Velusamy teaches all the features with respect to claim 20 and Velusami further teaches 
              wherein said transceiver module (Fig.2(205)) is configured to provide said data bank and/or said unit with said photographs acquired with said image acquisition module (See [0057-0059]; information, including image of items are sent to database).


Regarding Claim 22,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein said software application comprises 
a content recording module configured to receive and store information and/or
(See [0056-0059]; information including image or audio are recorded associated with to be tracked item and used as notification for database).


Regarding Claim 23,
Velusamy teaches all the features with respect to claim 22 and Velusami further teaches 
                wherein said content recording module contains instructions for associating a said setup with an informatic sealing code, which in turn corresponds to a physical seal applied to said respective container (See [0056-0059]; information including image or audio are recorded associated with to be tracked item and used as notification for database).


Regarding Claim 24,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
              wherein said software application (Fig.2(200); tracking module) comprises a location module (See [0019]; location awareness capabilities) associated with said polling module (Fig.2(207)) and configured for connection to a geolocation apparatus (Fig.2(201)) comprised within the mobile device (Fig.1(105)), said location
(See [0019]; location awareness capabilities) being configured to acquire , following the polling of a said transponder, information related to the location of the respective mobile device (See [0020-0021]; reports location of interested items through aid of location module and apparatus) which corresponds to the location of said container associated with said identification code acquired by said polling module (See [0020-0021]; reports relative location of interested items versus track device).


Regarding Claim 25,
Velusamy teaches all the features with respect to claim 24 and Velusami further teaches 
             wherein said location module (See [0019]; location awareness capabilities)  is configured to provide remotely, using said transceiver module, said information related to the location of the respective said container (See [0020-0021]; reports location of interested items through aid of location module and apparatus).


Regarding Claim 26,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 

                  wherein said software application comprises 
(Fig.2(213); [0026]), associated with said polling module (Fig.2(203); [0026]), and/or 
with said transceiver module (Fig.2(205); [0026]), and/or 
with said image acquisition module (Fig.2(207); [0057]), and/or with said 
content recording module (Fig.2(209); [0026]), and/or 
with said location module (Fig.2(201); [0026]),
said reporting module (Fig.2(213); [0026]) being configured for the generation and sharing of documents which bear information (See [0064]; acquire information about tagged item and shared status info) related at least to the respective said container (See [0063-0064]; location relative to tracking module device) and/or to its movements and/or to the movements of the corresponding user (See [0065-0066]; item is tracked in each location changed)


Regarding Claim 27,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein said software application comprises 
a search module (See [0062]; module to search item in surroundings and through other device), 
                     which is associated with said polling module (Fig.2(203); [0026]; read tag identification), and is configured 
(See [0062]; module to search item in surroundings and through other device) and/or for a specific said setup which have been stored previously (See [0052-0053]; [0062]; looking for save instructions for notifications)), and 

to send at least one notification upon their detection (See [0063-0065]; to report tracked items) .


Regarding Claim 29,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches about a software application for advanced interaction with transportable
Containers (Fig.2(200); [0026]), adapted to be run on a mobile device (Fig.1(109)) and comprised in the system (Fig.1; [0026]) comprising at least one module for polling said transponders (Fig.2(203)), which is configured at least to acquire the respective said identification code (See [0015-0016]; getting code for container identification), and at least one
transceiver module (Fig.2(205)), which is configured to establish a communication (See [0018]; established communication between UE and database) with said data bank (Fig.1(125)) and/or said unit, at least for the exchange of information related to said container (See [0018]; database comprise data of tracked items) which corresponds to the identification code acquired by said polling module (See [0015]; [0018]; item are tagged with identification code) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Velusamy (US 2011/0148625 A1) in view of Examiner Official Notice.



Regarding Claim 28,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein each one of said containers is provided with an additional identification means (See [0015]), constituted by a code (See [0015]), configured
(See [0015]) and a user previously registered as its owner (See [0015]; [0051]), said software application being provided with a finding module (See [0051]; [0061]; to search for item) configured to receive a notification upon reading of the respective said code (See [0053]; [0061];  upon reading code).


But Velusamy fails to explicitly recite about QR Code.


Examiner take Official Notice on that identification tags can be created with QR code as QR code is very familiar in our art. 

Therefore it would have been obvious for someone of ordinary skill at the time of the filing of the application to combine Velusamy feature with the use of QR code feature for tags identification. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/GARY LAFONTANT/Examiner, Art Unit 2646